In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

************************ *
ERIC SCOTT BOYD and NAOMI NICOLE,*
BOYD, on behalf of their minor child, *                   No. 13-634V
JANAE LEANN BOYD,                     *                   Special Master Christian J. Moran
                                      *
                 Petitioners,         *                   Filed: February 13, 2015
                                      *
v.                                    *                   Attorneys’ fees and costs; award
                                      *                   in the amount to which
SECRETARY OF HEALTH                   *                   respondent does not object.
AND HUMAN SERVICES,                   *
                                      *
                 Respondent.          *
************************ *
Andrew D. Downing, Phoenix, AZ, for Petitioners;
Jennifer L. Reynaud, U. S. Dep’t of Justice, Washington, DC, for Respondent.

                UNPUBLISHED DECISION ON FEES AND COSTS1

       On February 11, 2015, petitioners filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioners
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioners’ application, respondent raised objections to
certain items. Based on subsequent discussions, petitioners amended their application
to request $38,025.87, an amount to which respondent does not object. The Court
awards this amount.

       On September 3, 2013, Eric and Naomi Boyd filed a petition for compensation
on behalf of their daughter, Janae Leann Boyd, alleging that the Trivalent influenza
(“flu”) vaccine, which Janae received on January 14, 2013, caused her to suffer
       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master
will appear in the document posted on the website.
transverse myelitis. Petitioners received compensation based upon the parties’
stipulation. Decision, issued Feb. 5, 2015. Because petitioners received
compensation, they are entitled to an award of attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e).

       Petitioners seek a total of $38,025.87 in attorneys’ fees and costs for their
counsel. Additionally, in compliance with General Order No. 9, petitioners state that
they incurred no out-of-pocket litigation expenses while pursuing this claim.
Respondent has no objection to the amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $38,025.87 in the form of a check made payable to
        petitioners and petitioners’ attorney, Andrew D. Downing, for attorneys’
        fees and other litigation costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master